Citation Nr: 0703366	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  99-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the left forearm and elbow the tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision.  In November 1999 
and November 2003, the Board remanded for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

More than three years have lapsed since the Board remanded 
this case to obtain outstanding records.  In the meantime, 
the January 2001 VA examination of his disability is six 
years old.  More recent VA treatment records reflect the 
veteran's complaints of pain in his left arm.  The Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue, the Board finds that 
a contemporaneous examination of the veteran's left arm 
disability is necessary to accurately assess the veteran's 
disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
appropriate physician to exam the veteran 
to assess the current severity of his 
residuals of an injury to the left 
forearm and elbow with tendonitis.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating arm 
disorders.  The examiner should describe 
the extent of any functional loss present 
in the veteran's left forearm and elbow 
due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


